                                            Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4

                                   5                                IN THE UNITED STATES DISTRICT COURT

                                   6                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        ELIAS KIFLE,                                Case No. 21-cv-01752-CRB
                                   9                       Plaintiff,
                                                                                        ORDER DENYING AMENDED
                                  10                 v.                                 MOTION FOR TEMPORARY
                                                                                        RESTRAINING ORDER AND
                                  11        YOUTUBE LLC, et al.,                        PRELIMINARY INJUNCTION
                                  12                       Defendants.
Northern District of California
 United States District Court




                                  13            Pro se Plaintiff Elias Kifle is suing Defendants YouTube LLC and Paypal, Inc. for
                                  14   copyright infringement, trademark infringement, and breach of contract. See Second
                                  15   Amended Complaint (SAC) (dkt. 33). His claims arise from YouTube’s termination of
                                  16   Kifle’s YouTube channel and other users’ subsequent display of Kifle’s videos on
                                  17   YouTube without Kifle’s permission. Id. at 3–4. Kifle now seeks a temporary restraining
                                  18   order and preliminary injunction “to restrain Defendants from allowing the copying,
                                  19   reproducing, uploading, displaying, or distributing of [Kifle]’s copyrighted and protected
                                  20   marks on their websites.” Amend. Mot. for TRO (dkt. 31) at 1–2. He also asks the Court
                                  21   to “restore” his channel “and its automated copyright tools.” Id. at 26. The Court
                                  22   concludes that there is no need for oral argument. The Court denies Kifle’s motion
                                  23   because the grounds for relief raised in his motion are not likely to succeed on the merits,
                                  24   and Kifle has failed to raise serious questions going to the merits.
                                  25   I.       BACKGROUND
                                  26            A.        Procedural History
                                  27            On January 14, 2021, Kifle sued YouTube in the U.S. District Court for the
                                  28   Northern District of Georgia. See Complaint (dkt. 1). On February 16, 2021, Kifle moved
                                           Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 2 of 13




                                   1   for a TRO and a preliminary injunction. See First Mot. for TRO (dkt. 11). YouTube
                                   2   moved to transfer the case to this Court or, in the alternative, to dismiss the case for failure
                                   3   to state a claim. See Mot. to Transfer (dkt. 15). Kifle then moved for leave to file an
                                   4   amended complaint. See Mot. to File Amend. Compl. (dkt. 17). On March 12, 2021, the
                                   5   Northern District of Georgia granted Kifle leave to amend his complaint and evaluated
                                   6   YouTube’s motion to transfer based on the Amended Complaint’s allegations. See Order
                                   7   Granting Mot. to Transfer (dkt. 24) at 3–4. The Northern District of Georgia granted
                                   8   YouTube’s motion to transfer. Id. at 7–9.
                                   9          On March 16, 2021, this Court set a briefing schedule regarding Kifle’s first motion
                                  10   for a TRO and preliminary injunctive relief, see Order re Mot. for TRO (dkt. 29), and
                                  11   YouTube filed an opposition to the motion, see First Opp. (dkt. 30). Kifle then moved for
                                  12   leave to file a second amended complaint and an amended motion for a temporary
Northern District of California
 United States District Court




                                  13   restraining order. See Amend. Mot. for TRO (dkt. 31); Mot. for Leave to File SAC (dkt.
                                  14   32). The Court granted Kifle leave to file a second amended complaint and an amended
                                  15   motion for a TRO. See Order Denying TRO, Granting Leave to File SAC (dkt. 35). The
                                  16   court also denied Kifle’s initial motion for a temporary restraining as moot and set a
                                  17   briefing schedule regarding Kifle’s amended motion. See id.1
                                  18          B.      SAC Allegations
                                  19          The SAC alleges that Kifle owns the “Mereja.tv website and Mereja TV satellite
                                  20   television channel.” SAC (dkt. 33) ¶ 6. Between January 2016 and November 2020, Kifle
                                  21   operated a “parallel” YouTube channel that livestreamed his television program, displayed
                                  22   approximately 2,500 videos, and had 220,000 subscribers. Id. ¶¶ 9, 17. Kifle’s channel
                                  23   was successful enough that YouTube invited Kifle to participate in a “Publishing Partner
                                  24

                                  25   1
                                        Kifle then moved for leave to file a supplemental brief containing new allegations in support of
                                  26   his amended motion for a TRO. See Mot. to File Supp. Br. (dkt. 39). The Court denied the
                                       motion for leave to file a supplemental brief and explained that Kifle could either proceed with his
                                  27   amended motion based on the allegations in the SAC or move to file yet another amended
                                       complaint based on whatever new allegations he wished to add. See Order Denying Mot. to File
                                  28   Supp. Br. (dkt. 41) at 2. Kifle has not moved for leave to file a third amended complaint, and the
                                       parties have now fully briefed his amended motion for a TRO.
                                                                                         2
                                           Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 3 of 13




                                   1   Program,” giving Kifle access to certain special features. Id. ¶¶ 74, 77.
                                   2          On November 9, 2020, YouTube “abruptly terminated the livestream” and on
                                   3   November 11, 2020, YouTube “terminated” the YouTube channel and removed all videos
                                   4   on it. Id. ¶ 9. Kifle alleges that when YouTube took down his channel, the channel “was
                                   5   fully in compliance” with YouTube’s terms of service. Id. ¶ 20. YouTube did not provide
                                   6   Kifle with an explanation for terminating the channel. Id. ¶ 9. But in its opposition to the
                                   7   instant motion, YouTube explains that YouTube had suspended another user, Zemedkun
                                   8   Bekele, for posting content that promoted violence, hate speech, and harassment. Opp.
                                   9   (dkt. 46) at 3 (citing Zhu Decl. (dkt. 46-2) ¶¶ 8–11). YouTube then observed that “videos
                                  10   of Bekele were still being uploaded to YouTube on other channels,” including Kifle’s
                                  11   channel, “in violation of YouTube’s anticircumvention policy.” Id. (citing Zhu Decl.
                                  12   ¶¶ 12–16).2
Northern District of California
 United States District Court




                                  13                  1.      Copyright Allegations
                                  14          The SAC provides conflicting information regarding what happened next. For
                                  15   example, it states that starting “[r]ight after” Kifle’s YouTube channel was terminated,
                                  16   YouTube allowed “all of” his videos to be displayed on YouTube “without his
                                  17   permission.” SAC ¶ 9. But the SAC later alleges that YouTube users “infringed at least
                                  18   256 of [Kifle]’s copyrighted works and protected marks.” Id. ¶ 13(7). Either way, Kifle
                                  19   has alleged that a number of YouTube users began posting his content without permission.
                                  20   The SAC provides screenshots purporting to show these videos. See id. ¶¶ 21, 22.
                                  21          Although YouTube has a “repeat-infringer policy that provides for the termination
                                  22   of users who receive 3 copyright strikes,” and copyright strikes include “when YouTube
                                  23   receives a valid takedown notice” regarding a user’s channel, Kifle alleges that YouTube
                                  24   did not enforce this policy against users posting Kifle’s videos. Id. ¶ 27. Kifle sent
                                  25   YouTube email notices containing URLs for over 250 allegedly infringing videos, but
                                  26
                                  27   2
                                         Kifle’s reply states that Bekele “appears only in 10” of Kifle’s videos, and that “a simple request
                                  28   to [Kifle] would have resolved the issue,” but does not otherwise dispute YouTube’s statements
                                       regarding Bekele’s appearances in videos on Kifle’s channel. Reply (dkt. 47) at 2.
                                                                                          3
                                           Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 4 of 13




                                   1   YouTube “ignored” Kifle’s emails at first. Id. ¶¶ 24–25.3 On November 27, 2020, Kifle
                                   2   complained to YouTube that YouTube was not acting on his video takedown requests. Id.
                                   3   ¶ 33. YouTube responded by telling Kifle to submit his claims via a specific form on
                                   4   YouTube’s website, but when Kifle explained that he could not access the form due to his
                                   5   channel’s termination, YouTube did not respond. Id. ¶ 34.
                                   6          The SAC notes that YouTube “belatedly” removed “some of the infringing content”
                                   7   on March 18, 2021. Id. ¶ 41. According to YouTube, YouTube has now removed “dozens
                                   8   of videos in response to [Kifle]’s requests and all but two of the more than 250 allegedly
                                   9   infringing videos identified in the SAC were not available on YouTube as of April 5,
                                  10   2021.” Opp. at 4 (citing Zhu Decl. ¶¶ 32–34). Further, Kifle has “retracted his claims of
                                  11   copyright infringement against the two remaining videos.” Id. (citing Zhu Decl. ¶¶ 34–
                                  12   36). Kifle disputes this to the extent that at least one allegedly infringing video mentioned
Northern District of California
 United States District Court




                                  13   in the SAC remained on YouTube as of the date he filed his reply brief. See Reply at 3.
                                  14          Of the allegedly infringing videos, a portion (71) consist of Kifle’s television
                                  15   broadcasts that were “simultaneously transmitted” on YouTube by other users. SAC ¶ 39.
                                  16   Although Kifle sent YouTube “48-hour advance notices before the live broadcasts,”
                                  17   YouTube took no action until recently. Id.
                                  18          As to both the prerecorded videos and the simultaneously transmitted broadcasts,
                                  19   Kifle has not alleged that he obtained valid copyright registrations before filing this
                                  20   lawsuit. He alleges that he has since registered one of his live broadcasts, after initiating
                                  21   this lawsuit but before filing the SAC. See id. ¶ 21; SAC Ex. 1 (dkt. 33-2) at 3; Opp. at 8;
                                  22   Reply at 3–4.
                                  23                   2.    Trademark Allegations
                                  24          Kifle also alleges that “[t]he trademark ‘Mereja TV’ and logo are unique marks that
                                  25

                                  26
                                       3
                                         The SAC lists nine YouTube channels that Kifle characterizes as “repeat infringers[,] having five
                                       or more videos and marks that have been illegally copied from [Kifle]’s website.” SAC ¶ 29. In
                                  27   at least one instance, although a YouTube user removed one of Kifle’s videos “when YouTube
                                       started cracking down on March 18, 2021,” YouTube did not terminate the infringer’s channel.
                                  28   Id. ¶ 23.

                                                                                       4
                                         Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 5 of 13




                                   1   identify [Kifle]’s website, television channel, and videos.” SAC ¶ 55. The word “Mereja”
                                   2   means “information.” See Opp. at 12. Kifle also refers to his television show title (“ነጭ
                                   3   ነጯን ከዘመዴ ጋር,” which translates to “The Facts with Zemede”) as a “mark.” SAC ¶ 56.
                                   4   Kifle alleges that he “owns” a “pending U.S. federal trademark application for Mereja
                                   5   TV,” and both the Mereja TV logo and his show title are “clearly displayed on all his
                                   6   works.” Id. ¶¶ 57, 58.
                                   7          As with the allegedly infringing videos, Kifle alleges that he sent YouTube many
                                   8   requests to remove all materials that “infringe on his protected marks,” but that YouTube
                                   9   “ignore[d] the notices until March 18, 2021, when it finally decided to remove many of
                                  10   them.” Id. ¶ 59. Kifle has also discovered that one of the YouTube channels that has
                                  11   posted his content links to a separate Paypal website. The Paypal account at that website
                                  12   uses Kifle’s channel and program titles; Kifle sent Paypal several cease and desist notices
Northern District of California
 United States District Court




                                  13   but has apparently not received a response. Id. ¶¶ 64–68.
                                  14                 3.     Claims for Relief
                                  15          Based on these allegations, the SAC asserts three claims for relief.
                                  16          First, the SAC asserts a claim for “contributory and vicarious” copyright
                                  17   infringement under 17 U.S.C. § 512. Id. ¶¶ 96, 98. The SAC alleges that based on Kifle’s
                                  18   emails to YouTube, YouTube has (or had) “both actual and red flag knowledge of the
                                  19   infringement,” and “failed to take simple measures to prevent damage to [Kifle]’s
                                  20   copyrighted works.” Id. ¶¶ 44, 51. Kifle asserts that YouTube’s failure to enforce its
                                  21   repeat-infringer policy constitutes a violation of a service provider’s obligations to qualify
                                  22   for certain limitations of liability under 17 U.S.C. § 512(i). Id. ¶¶ 98–102.
                                  23          Second, the SAC asserts a claim for “contributory trademark infringement” in
                                  24   violation of 15 U.S.C. § 1114, resulting in trademark dilution under 15 U.S.C. § 1125(c).
                                  25   Id. ¶¶ 116–17. And the SAC states that this trademark infringement gives rise to several
                                  26   derivative claims under California law. Id. ¶¶ 118–19 (citing Cal. Civ. Code § 3344(a);
                                  27   Cal Bus. Prof. Code §§ 17200, 17203).
                                  28          Third, the SAC asserts a claim for breach of contract based on YouTube’s terms of
                                                                                      5
                                             Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 6 of 13




                                   1   service and partner program. Id. ¶¶ 123–27. This claim arises from (1) YouTube’s
                                   2   termination of Kifle’s YouTube channel despite its alleged compliance with YouTube’s
                                   3   terms of service, and (2) YouTube’s conduct “contributing to the infringement of his
                                   4   copyright and trademarks.” Id. ¶¶ 74, 124.
                                   5            C.     The Instant Motion
                                   6            The amended motion incorporates the SAC’s core allegations, but implicates only
                                   7   Kifle’s copyright and trademark claims (and not Kifle’s breach of contract claim). See
                                   8   Amend. Mot. for TRO ¶¶ 45–46. Kifle requests that the Court order YouTube and Paypal
                                   9   to stop permitting users to post his protected content. Id. at 1–2. He also requests that the
                                  10   Court order YouTube to “fully restore” his YouTube channel “and its automated copyright
                                  11   tools that he was using for uploading his videos and matching them with infringing videos
                                  12   for instantaneous action.” Id. ¶ 55.
Northern District of California
 United States District Court




                                  13   II.      LEGAL STANDARD
                                  14            “A plaintiff seeking a preliminary injunction must establish that he is likely to
                                  15   succeed on the merits, that he is likely to suffer irreparable harm in the absence of
                                  16   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
                                  17   the public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
                                  18   Alternately, such a plaintiff may demonstrate that “serious questions going to the merits
                                  19   were raised” and that “the balance of hardships tips sharply in [the plaintiff’s] favor,” so
                                  20   long as the other two Winter elements are met. Alliance for Wild Rockies v. Cottrell, 632
                                  21   F.3d 1127, 1131–32 (9th Cir. 2011) (quotation omitted). The “[l]ikelihood of success on
                                  22   the merits is the most important Winter factor.” Disney Enterprises, Inc. v. VidAngel,
                                  23   Inc., 869 F.3d 848, 856 (9th Cir. 2017) (quotation omitted). These same principles apply
                                  24   to a motion for a TRO. See Martinez Franco v. Jennings, 456 F. Supp. 3d 1193, 1196–97
                                  25   (N.D. Cal. 2020).
                                  26   III.     DISCUSSION
                                  27            Kifle argues that he is entitled to the prospective relief that he seeks because he has
                                  28   alleged plausible claims for contributory copyright and trademark infringement, Amend.
                                                                                       6
                                         Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 7 of 13




                                   1   Mot. for TRO ¶¶ 45–46, and because the continued infringement necessarily causes him
                                   2   irreparable harm, id. ¶¶ 47–48. He also argues that YouTube would not “be harmed in any
                                   3   way” by stopping users from posting Kifle’s content, id. ¶ 49, and that enforcing the
                                   4   relevant copyright and trademark statutes is in the public interest, id. ¶¶ 52–53.
                                   5          YouTube argues that Kifle’s copyright and trademark claims have no possibility of
                                   6   succeeding on the merits. See Opp. at 5. YouTube argues that Kifle’s copyright claim
                                   7   fails based on Kifle’s failure to (1) register any copyrights before filing suit, (2) identify
                                   8   the works he claims are being infringed, and (3) allege that YouTube had actual
                                   9   knowledge about ongoing infringement. See id. at 8–11. And YouTube argues that
                                  10   Kifle’s trademark claim must also fail because Kifle has not plausibly alleged (1) that he
                                  11   has valid, protectable trademarks, (2) that YouTube intentionally induced any third-party
                                  12   to infringe on those trademarks, or (3) that YouTube was aware of any infringement and
Northern District of California
 United States District Court




                                  13   continued to supply services to the alleged infringer. See id. at 11–13. YouTube also
                                  14   argues that Kifle has failed to show irreparable harm or that the equities and public interest
                                  15   support granting the relief he seeks. See id. at 13–17.
                                  16          The Court concludes that Kifle has not shown a likelihood of success on the merits,
                                  17   or serious questions going to the merits. Kifle’s allegations indicate that YouTube was
                                  18   less than diligent in ensuring that users do not post Kifle’s content. But those same
                                  19   allegations—in their current form—do not plausibly give rise to claims for copyright or
                                  20   trademark infringement. Nor could they justify the sweeping prospective relief that Kifle
                                  21   seeks. Therefore, the Court denies Kifle’s motion.
                                  22          A.     Likelihood of Success on the Merits
                                  23          The Court’s analysis begins and ends with the merits of Kifle’s claims because the
                                  24   SAC does not plausibly state claims for copyright or trademark infringement. See Winter,
                                  25   555 U.S. at 20.
                                  26                 1.      Copyright Claim
                                  27          Section 502(a) of the Copyright Act authorizes a court to grant injunctive relief “on
                                  28   such terms as it may deem reasonable to prevent or restrain infringement of a copyright.”
                                                                                       7
                                         Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 8 of 13




                                   1   17 U.S.C. § 502(a).
                                   2          To present a prima facie case of direct infringement, a plaintiff “must show
                                   3   ownership of the allegedly infringed material” and “must demonstrate that the alleged
                                   4   infringers violate at least one exclusive right granted to copyright holders under 17 U.S.C.
                                   5   § 106.” Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1159 (9th Cir. 2007).
                                   6          To establish secondary infringement, i.e., “contributory” or “vicarious”
                                   7   infringement, a plaintiff must first “establish that there has been direct infringement by
                                   8   third parties.” Id. at 1169. If the plaintiff can do so, the plaintiff may show contributory
                                   9   infringement by establishing that the defendant intentionally induced or encouraged direct
                                  10   infringement. See id. at 1170–71. The plaintiff may show vicarious infringement by
                                  11   establishing that the defendant has profited from direct infringement “while declining to
                                  12   exercise a right to stop or limit it.” Id. at 1173 (quoting Metro-Goldwyn-Mayer Studios
Northern District of California
 United States District Court




                                  13   Inc. v. Grokster, Ltd., 545 U.S. 913, 930 (2005)).
                                  14          Copyright infringement claims must overcome certain procedural hurdles. Under
                                  15   17 U.S.C. § 411(a), with certain exceptions, “no civil action” for copyright infringement
                                  16   “shall be instituted until the preregistration or registration of the copyright claim has been
                                  17   made in accordance with this title.” In plain English, that means most copyright owners
                                  18   may not file an infringement suit before they have registered the relevant work. Fourth
                                  19   Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019).
                                  20   “[R]egistration occurs, and a copyright claimant may commence an infringement suit,
                                  21   when the Copyright Office registers a copyright.” Id. at 886.
                                  22          17 U.S.C. § 411(c) contains one relevant exception. For a work, “the first fixation
                                  23   of which is made simultaneously with its transmission, the copyright owner may
                                  24   . . . institute an action for [copyright] infringement” without having registered the work in
                                  25   certain circumstances. The copyright owner must (1) serve “notice upon the infringer, not
                                  26   less than 48 hours before such fixation, identifying the work and the specific time and
                                  27   source of its first transmission, and declaring an intention to secure copyright in the work,”
                                  28   and (2) make “registration for the work,” if otherwise required under § 411(a), “within
                                                                                      8
                                         Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 9 of 13




                                   1   three months after its first transmission.” 17 U.S.C. §§ 411(c)(1)–(2). The copyright
                                   2   owner must take these steps “in accordance with requirements that the Register of
                                   3   Copyright shall prescribe by regulation.” 17 U.S.C. § 411(c). Regulations require that
                                   4   service of the “Advance Notice” be made “on the person responsible for the potential
                                   5   infringement” within the 48 hour window. 37 C.F.R. § 201.22(e)(1). They also require
                                   6   that the copyright owner sign the notice with “an actual handwritten signature,” though if
                                   7   the notice is served via email, the handwritten signature requirement “shall be considered
                                   8   waived” if the other service requirements enumerated in 37 C.F.R. § 201.22(e) are met. Id.
                                   9   §§ 201.22(d)(2), (3). Those requirements, in turn, state that an Advance Notice may be
                                  10   “effected” via email only if before the “simultaneous transmission take[s] place, the person
                                  11   responsible for the potential infringement receives written confirmation of the Advance
                                  12   Notice, bearing the actual handwritten signature of the copyright owner or duly authorized
Northern District of California
 United States District Court




                                  13   agent.” Id. § 201.22(e)(iii)(B). Thus, Advance Notice generally requires a handwritten
                                  14   signature, but not if Advance Notice is sent through email, so long as the proper recipient
                                  15   timely receives written confirmation of the Advance Notice and that written confirmation
                                  16   includes a handwritten signature.
                                  17          Applying these rules, Kifle has not shown a likelihood of success on the merits of
                                  18   his copyright claim, Winter, 555 U.S. at 20, nor has he raised serious questions going to
                                  19   the merits, Alliance for Wild Rockies, 632 F.3d at 1131–32. Kifle’s copyright claims are
                                  20   barred by 17 U.S.C. § 411.
                                  21          Kifle has not plausibly alleged that he obtained a valid copyright registration for
                                  22   any relevant video before initiating this lawsuit. See SAC ¶ 21; SAC Ex. 1 at 3; Opp. at 8;
                                  23   Reply at 3–4. At best, Kifle registered a single video after filing suit but before filing his
                                  24   SAC. Id. The Court agrees with other courts in this district that a plaintiff “cannot cure
                                  25   its failure to meet the preconditions set forth in 17 U.S.C. § 411(a) by amending [the
                                  26   plaintiff’s] pending complaint.” UAB “Planner 5D” v. Facebook, Inc., No. 19-cv-3132-
                                  27   WHO, 2019 WL 6219223, at *7 (N.D. Cal. Nov. 21, 2019) (citing Izmo, Inc. v. Roadster,
                                  28   Inc., No. 18-cv-6092-NC, 2019 WL 2359228, at *2 (N.D. Cal. June 4, 2019)). By tying
                                                                                      9
                                           Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 10 of 13




                                   1   the registration requirement to when a “civil action” is “instituted,” the plain language of
                                   2   § 411(a) refers to the beginning of a lawsuit, not the filing of an amended pleading. See
                                   3   also Fourth Estate, 139 S. Ct. at 887 (interpreting § 411(a) to govern when a copyright
                                   4   holder may “commence” an infringement “suit”).
                                   5           The § 411(c) simultaneous transmission exception to § 411(a) does not apply here.
                                   6   For it to apply, Kifle would have needed to serve Advance Notice “upon the infringer” at
                                   7   least 48 hours before the simultaneous transmission, 17 U.S.C. § 411(c)(1), and if that
                                   8   Advance Notice came via email, the “person responsible for the infringement” would have
                                   9   to receive “written confirmation of the Advance Notice, bearing [Kifle’s] actual
                                  10   handwritten signature,” 37 C.F.R. § 201.22(e)(2)(iii)(B). Even assuming that YouTube
                                  11   could be considered “the infringer” or the “person responsible for the infringement” based
                                  12   on Kifle’s theory of contributory and vicarious infringement, Kifle sent YouTube notice
Northern District of California
 United States District Court




                                  13   via email and does not allege that YouTube received written confirmation of the Advance
                                  14   Notice bearing his handwritten signature. See Reply at 5–6 (arguing that the handwritten
                                  15   signature requirement is antiquated and unwise, but not asserting that Kifle complied with
                                  16   the requirement).
                                  17           Therefore, § 411(a) bars Kifle’s copyright claim, and § 411(c) does not provide an
                                  18   exception for his claim insofar as it relates to simultaneous transmissions.4 Because
                                  19   Kifle’s copyright claim cannot proceed, the Court need not reach the question whether
                                  20   Kifle has otherwise plausibly alleged the elements of a contributory or vicarious copyright
                                  21   infringement claim.
                                  22                  2.     Trademark Claim
                                  23           To prevail on a direct trademark infringement claim, a plaintiff must show that “(1)
                                  24
                                       4
                                  25     The Court notes one additional point regarding the single video for which Kifle obtained
                                       registration after initiating this lawsuit but before filing the SAC. See SAC ¶ 21; SAC Ex. 1 at 3;
                                  26   Opp. at 8; Reply at 3–4. Even if Kifle could raise a copyright infringement claim based on this
                                       video, Kifle has not alleged that this video remains available for viewing on YouTube. Therefore,
                                  27   with respect to that video, Kifle has failed to show irreparable harm in the absence of prospective
                                  28   relief. See Alliance for Wild Rockies, 632 F.3d at 1131–32.

                                                                                       10
                                         Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 11 of 13




                                   1   it has a valid, protectable trademark,” and (2) the defendant’s “use of the mark is likely to
                                   2   cause confusion.” Applied Info. Sciences Corp. v. eBAY, Inc., 511 F.3d 966, 969 (9th Cir.
                                   3   2007). A defendant can be held liable for a third party’s infringing acts if the defendant
                                   4   “intentionally induces another to infringe a trademark, or if [the defendant] continues to
                                   5   supply its product to one whom it knows or has reason to know is engaging in trademark
                                   6   infringement.” Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S. 844, 854 (1982).
                                   7          Thus, whether a plaintiff asserts a claim for direct or indirect trademark
                                   8   infringement, the threshold question is whether the relevant language used in connection
                                   9   with a product is “entitled to protection.” Applied Info. Sciences Corp., 511 F.3d at 969
                                  10   (citation omitted). A plaintiff may establish a “protectable interest” by showing that “(1) it
                                  11   has a federally registered mark . . .; (2) its mark is descriptive but has acquired a secondary
                                  12   meaning in the market; or (3) it has a suggestive mark, which is inherently distinctive and
Northern District of California
 United States District Court




                                  13   protectable.” Id. at 970. A mark is “inherently distinctive” if its “intrinsic nature serves to
                                  14   identify a particular source.” Wal-Mart Stores, Inc. v. Samara Bros., Inc., 529 U.S. 205,
                                  15   210 (2000). “In the context of word marks” Courts have applied the “test . . . in which
                                  16   word marks that are ‘arbitrary’ (‘Camel’ cigarettes), ‘fanciful’ (‘Kodak’ film) or
                                  17   ‘suggestive’ (‘Tide’ laundry detergent) are held to be inherently distinctive. Id. at 210–211
                                  18   (citing Abercrombie & Fitch Co. v. Hunting World, Inc., 53 F.2d 4, 10–11 (2d Cir. 1976)
                                  19   (Friendly, J.)). But a mark that is “not inherently distinctive” can also acquire
                                  20   distinctiveness “if it has developed secondary meaning, which occurs when, ‘in the minds
                                  21   of the public, the primary significance of a [mark] is to identify the source of the product
                                  22   rather than the product itself.’” Id. (quoting Inwood Labs, 456 U.S. at 851 n.11).
                                  23          Applying these rules, Kifle has not shown a likelihood of success on the merits of
                                  24   his trademark claim, Winter, 555 U.S. at 20, nor has he raised serious questions going to
                                  25   the merits, Alliance for Wild Rockies, 632 F.3d at 1131–32.
                                  26          Kifle has not plausibly alleged that he has a “valid, protectable trademark.”
                                  27   Applied Info. Sciences Corp., 511 F.3d at 969. First, he does not allege that he has a
                                  28   federally registered mark. See SAC ¶¶ 55–58. Second, although he alleges that the
                                                                                     11
                                         Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 12 of 13




                                   1   Mereja TV (“Information TV”) and “The Facts with Zemede” channel and program titles
                                   2   are “inherently distinctive,” id. ¶ 58, he has not explained why. It is not obvious why the
                                   3   channel title “Mereja TV” (“Information TV”) and program title “The Facts with Zemede”
                                   4   intrinsically identify a particular source, as opposed to merely describing the channel and
                                   5   program. Third, although Kifle’s reply brief argues that the titles, if only descriptive, have
                                   6   acquired a secondary meaning in the market, see Reply at 7–9, this argument relies
                                   7   exclusively on allegations not in the SAC—and thus allegations that the Court may not
                                   8   consider. See supra note 1. In sum, Kifle’s channel and program titles may be protectable,
                                   9   but the SAC lacks sufficiently detailed allegations to support that conclusion.
                                  10          Because the failure to allege a protectable trademark is fatal to Kifle’s trademark
                                  11   infringement claim, the Court need not reach the more difficult question whether YouTube
                                  12   had knowledge and failed to act regarding any trademark infringement. Furthermore, Kifle
Northern District of California
 United States District Court




                                  13   complained to YouTube about trademark infringement (rather than copyright
                                  14   infringement) for only a subset of the videos, and YouTube has apparently taken down
                                  15   those videos, or is at least attempting to take down those videos. Thus, any prospective
                                  16   relief regarding those videos would have little if any effect on the status quo.
                                  17                                                 *
                                  18          Because the Court concludes that Kifle is unlikely to succeed on the merits with
                                  19   respect to the claims raised in the instant motion, and indeed raises no serious questions
                                  20   going to the merits of those claims, the Court need not consider the other factors relevant
                                  21   to granting a TRO or a preliminary injunction. But the Court also notes that Kifle’s
                                  22   requested relief is not adequately tailored to the claims giving rise to his motion. See
                                  23   Stormans, Inc. v. Selecky, 586 F.3d 1109, 1119 (9th Cir. 2009) (“[I]njunctive relief must
                                  24   be tailored to remedy the specific harm alleged”) (quotation omitted). If YouTube were
                                  25   engaging in copyright or trademark infringement, the proper remedy would be an order
                                  26   requiring YouTube to take the steps necessary to stop engaging in copyright or trademark
                                  27   infringement. An order that also requires YouTube to restore Kifle’s channel would be
                                  28
                                                                                     12
Case 3:21-cv-01752-CRB Document 48 Filed 04/19/21 Page 13 of 13
